Court of Appeals
                         Sixth Appellate District of Texas

                                     JUDGMENT


 In the Matter of Y.G., a Juvenile                    Appeal from the 272nd District Court of
                                                      Brazos County, Texas (Tr. Ct. No. 94-J-
 No. 06-15-00050-CV                                   2015). Memorandum Opinion delivered by
                                                      Justice Moseley, Chief Justice Morriss and
                                                      Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.


                                                     RENDERED OCTOBER 7, 2015
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk